         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNTIED STATES OF AMERICA,

v.                                     Case No. 4:17cr48-MW/MAF-2

TRAVIS L. GLASCO,

          Defendant.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 371, and has also reviewed de novo Defendant’s

objections to the report and recommendation, ECF No. 380. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Defendant’s

objections, as this Court’s opinion. The actual sentence imposed by a state court has

no bearing on whether an underlying conviction qualifies under the Armed Career

Criminal Act. The Clerk shall enter judgment stating, “The motion to vacate, set

aside, or correct sentence, ECF No. 334, is DENIED. A Certificate of Appealability

is DENIED.” The Clerk shall also close the file.

     SO ORDERED on April 14, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
